Citation Nr: 1102466	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder, 
to include as secondary to service-connected coronary artery 
disease.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected coronary artery 
disease.

3.  Entitlement to an increased evaluation for service-connected 
coronary artery disease, currently evaluated as 30 percent 
disabling.

4.  Entitlement to service connection for gastroesophageal reflux 
disease with esophagus stricture, to include as secondary to 
radiation exposure.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 
1972 and from March 1974 to April 1980.  

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).


FINDINGS OF FACT

1.  In March 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for a left wrist disorder, to 
include as secondary to service-connected coronary artery 
disease.

2.  In March 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for hypertension, to include as 
secondary to service-connected coronary artery disease.

3.  In March 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an increased evaluation for service-connected 
coronary artery disease, currently evaluated as 30 percent 
disabling.

4.  The preponderance of the evidence of record does not show 
that the Veteran's currently diagnosed gastroesophageal reflux 
disease (GERD) with esophagus stricture is related to military 
service, to include as due to radiation therapy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for a 
left wrist disorder, to include as secondary to service-connected 
coronary artery disease, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
coronary artery disease, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

3.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an increased evaluation 
for service-connected coronary artery disease, currently 
evaluated as 30 percent disabling, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

4.  GERD with esophagus stricture was not incurred in or 
aggravated by military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Wrist, Hypertension, and Coronary Artery Disease

In January 2005, the Veteran filed a claim of entitlement to 
service connection for coronary artery disease.  By a rating 
decision dated in September 2006, service connection for coronary 
artery disease was granted.  The Veteran appealed the evaluation 
assigned for this disability and perfected the appeal in July 
2008.  

In August 2006, the Veteran filed a claim of entitlement to 
service connection for a left wrist disorder, to include as 
secondary to service-connected coronary artery disease.  In 
February 2007, the Veteran filed a claim of entitlement to 
service connection for a hypertension, to include as secondary to 
service-connected coronary artery disease.  A rating decision 
dated in August 2007 denied service connection for a left wrist 
disorder and hypertension.  The Veteran appealed the decision and 
perfected the appeal in November 2008.  In March 2010, the 
Veteran submitted a written statement stating that he wished to 
withdraw his claims with regard to his left wrist disorder, 
hypertension, and coronary artery disease.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made 
by the Veteran or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by the 
appellant personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to the issues involving the Veteran's left wrist 
disorder, hypertension, and coronary artery disease, prior to the 
promulgation of a decision by the Board, the Veteran indicated 
that he wished to withdraw his appeal as to these issues.  As a 
result, no allegation of error of fact or law remains before the 
Board for consideration with regard to the issues involving the 
Veteran's left wrist disorder, hypertension, and coronary artery 
disease.  As such, the Board finds that the Veteran has withdrawn 
his claims as to these issues, and accordingly, the Board does 
not have jurisdiction to review the appeal as to the issues 
involving the Veteran's left wrist disorder, hypertension, and 
coronary artery disease, and they are dismissed.

GERD

With respect to the Veteran's GERD claim, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  Prior to initial adjudication, a letter dated in 
May 2005 satisfied the duty to notify provisions.  An additional 
letter was also provided to the Veteran in March 2006, after 
which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

The Veteran claims that his GERD is secondary to radiation 
exposure.  Service connection for a disorder which is claimed to 
be attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  A 
"radiation-exposed" Veteran is one who participated in a 
radiation-risk activity.  There is no evidence of record that the 
Veteran engaged in a "radiation-risk activity" as defined by 38 
C.F.R. § 3.309(d), nor does the Veteran make such a claim.  As 
such, the Board finds that the Veteran is not a 
"radiation-exposed" Veteran for the purposed of 38 C.F.R. § 
3.309(d).  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  As 
such, presumptive service connection is not warranted for GERD 
under the provisions of 38 C.F.R. § 3.309(d).  See 38 C.F.R. 
§ 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in an 
ionizing-radiation-exposed Veteran may be service connected if 
the VA Undersecretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  When it has been determined that: (1) 
a Veteran has been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, the 
occupation of Hiroshima or Nagasaki, Japan, from September 1945 
until July 1946, or other activities as claimed; (2) the Veteran 
subsequently develops a specified radiogenic disease; and (3) the 
disease first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 3.311(c).  
When such a claim is forwarded for review, the VA Undersecretary 
for Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from the 
VA Undersecretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is at least as 
likely as not that the disease resulted from in-service radiation 
exposure or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 C.F.R. § 
3.311(c)(1).

A "radiation-exposed Veteran" is one who participated in a 
"radiation-risk activity" which includes participation in the 
atmospheric testing of nuclear weapons.  38 C.F.R. §§ 3.309(d) 
(3).  In this case, the evidence of record shows that the Veteran 
was exposed to radiation for the purposes of medical treatment 
during active military service.  It is unclear whether this 
radiation was ionizing radiation, for the purposes of 38 C.F.R. § 
3.311.  However, GERD is not among the specific listed diseases 
eligible for the service connection presumption under 38 C.F.R. 
§ 3.311(b)(2).  As such, presumptive service connection is not 
warranted for GERD under the provisions of 38 C.F.R. § 3.311.  
See 38 C.F.R. § 3.311.

Regarding the third avenue of recovery, the United States Court 
of Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), 
does not preclude a Veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Veteran's service treatment records show that he received 
radiotherapy treatment for Hodgkin's disease in 1970.  On an 
April 1980 separation medical examination, the Veteran reported 
experiencing stomach trouble and indigestion when he ate spicy 
foods.  On physical examination, no abnormalities of the mouth, 
throat, or gastrourinary system were noted.

After separation from military service, in a June 2003 private 
medical report, the Veteran complained of dysphagia and a 
longstanding history of dyspeptic complaints and intermittent 
dysphasia.  After physical examination, the assessment was that 
the Veteran most likely had a stricture that "could be related 
to reflux, could be related to radiation."  Later the same day, 
the Veteran underwent an esophagogastroduodenoscopy (EGD).  After 
completion of the procedure, the private physician stated that 
the Veteran's esophageal stricture was "[p]robably related to 
reflux.  I suppose it could be related to prior radiation 
therapy; but, I think reflux is the most likely etiology."  The 
medical evidence of record shows that a gastroesophageal 
disorder, to include GERD, has been consistently diagnosed since 
June 2003.

An April 2007 letter from a private physician stated that the 
Veteran received radiation therapy due to Hodgkin's disease.  The 
physician stated that the Veteran "certainly has some conditions 
that are more likely than not due to radiation therapy, including 
his underlying coronary artery disease, as well as aortic 
stenosis."

An October 2008 VA stomach, duodenum, and peritoneal adhesions 
examination report stated that the Veteran's claims file and 
medical records had been reviewed.  After a review of the 
Veteran's history and a physical examination, the diagnoses were 
GERD with distal hiatal hernia and Barrett's esophagus, and 
status post dilation of distal esophageal stricture.  The 
examiner opined that the Veteran's diagnoses were "less likely 
as not (less than 50/50 probability[)] caused by or a result of 
radiation treatment for service connected Hodgkin's disease."  
The basis for this opinion was that the Veteran

did not receive radiation treatments lower 
down towards the diaphragm. . . . his 
[GERD] pathology resides at the 33 
[centimeter] and beyond which is outside 
the mantel shields for his mediastinal 
radiation therapy.  [H]is multiple [EGDs] 
show his [GERD] is related to 
[gastroesophageal] sphin[c]ter incompetence 
not from radiation scarring but from a 
large hiatus hernia which is unrelated to 
the radiation treatments.

[F]inally[,] review of medical literature 
show[s] that late onset radiation 
strictures are rare [and] occur from 0.8% 
to 2.8% of cases.  [M]ost radiation 
esophogitis occurs in the first 6 weeks.  
[A]lso review of medical literature show[s] 
little connection of rad[iat]ion therapy 
and GERD or hiatus hernia.

A June 2009 VA outpatient medical report stated that the Veteran 
had Barrett's esophagus and high grade dysplasia.  The report 
noted that the Veteran had received chest radiation for Hodgkin's 
lymphoma in the 1970s.  The impression stated that EGD testing 
was not done because the Veteran had Barrett's esophagus with 
luminal esophageal narrowing "likely related to radiation 
effect."

An August 2009 VA outpatient medical report stated that the 
Veteran had a diagnosis of Barrett's esophagus.  After physical 
examination, the assessment was Barrett's focal low to high grade 
dysplasia.  The examiner stated that the Veteran had "narrowed 
esophagus more likely than not secondary to radiation received in 
the past."

An August 2009 VA stomach, duodenum, and peritoneal adhesions 
examination report stated that the Veteran's claims file and 
medical records had been reviewed.  After a review of the 
Veteran's medical evidence, the examiner provided an extensive 
discussion of the likelihood that the Veteran's gastroesophageal 
disorders were related to radiation treatment for Hodgkin's 
disease.  The examiner noted that the Veteran did not complain of 
any gastrointestinal symptoms during the five years immediately 
following his radiation treatment, nor were there any symptoms 
that would have suggested a mucosal injury to the esophagus.  The 
examiner then provided an extensive discussion, based on medical 
literature, which stated that the time period of the Veteran's 
first symptoms was not consistent with a radiation exposure 
etiology.  The examiner further stated that the Veteran's 
radiation exposure level was also not consistent with such an 
etiology, reporting that

the dose at which 5 percent of patients 
will develop complications at five 
years . . . was estimated to be 60 Gy when 
one-third of the esophageal length was 
irradiated.  The [Veteran] had only 40 Gy 
and it was not focused on the esophagus 
directly, suggesting that his risk of long 
term effects would be even less.

The [Veteran] has a hiatal hernia.  There 
is no evidence in [a medical database] to 
link a hiatal hernia with radiation 
therapy.  The incidence of those with 
hiatal hernias who have sy[m]ptoms of GERD 
is estimated to be between 50 and 94%.  The 
[Veteran] began having symptoms of GERD 10 
years after his radiation.  And upon 
diagnosis of his GERD and stricture, [a 
private physician] reports that his EGD 
findings were more likely related to GERD 
than radiation.  From a temporal 
relationship and the increased incidence of 
GERD with hiatal hernia[s], it would 
suggest that the [Veteran's] GERD is more 
likely due to the hiatal hernia and not to 
radiation effects.

The examiner then stated that the Veteran's chart 
included a statement from a Unit Leader 
Gastrointestinal physician that stated that the 
Veteran's symptoms may be related to his radiation.  
On this basis, the examiner stated that an etiological 
opinion could not be provided without resort to mere 
speculation.

An October 2009 VA outpatient medical report stated that the 
Veteran had received an endoscopy examination.  After an 
endoscopy of the thyroid, the assessment was inflammatory 
stricture as a result of radiation and Barrett's esophagus with 
no evidence of invasive neoplasm.  After an upper endoscopy, the 
assessment was Barrett's esophagus with high grade dysplasia, 
esophageal stricture secondary to radiation, and hiatal hernia.

The preponderance of the medical evidence of record does not show 
that the Veteran's currently diagnosed GERD with esophagus 
stricture is related to military service.  The Veteran's service 
treatment records are negative for a diagnosis of an esophageal 
disorder.  While the Veteran has a current diagnosis of an 
esophageal disorder, there is no evidence of record that it was 
diagnosed prior to June 2003, over 23 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  In addition, the preponderance of 
the medical evidence of record does not show that the Veteran's 
currently diagnosed GERD with esophagus stricture is related to 
military service.

There are eight separate medical reports which are related to the 
etiology of the issue at hand.  The first June 2003 private 
medical report stated that the Veteran's disorders "could be 
related to reflux, could be related to radiation.  The Board 
notes that the word "could" is entirely speculative and does 
not create an adequate nexus for the purposes of establishing 
service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran may have been having some 
symptoms of multiple sclerosis for many years prior to the date 
of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the Veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which 
merely indicated that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship).  In addition, that veteran received a follow-up 
examination by the same private medical facility later that same 
day, after which the private physician concluded that, the 
disorders "could be related to prior radiation therapy; but, I 
think [GERD] is the most likely etiology."  Accordingly, when 
considered together, the June 2003 private medical reports 
provide a medical opinion that the Veteran's gastroesophageal 
disorders were most likely related to GERD, not radiation 
therapy.

While the April 2007 letter from a private physician stated that 
the Veteran had "some conditions that are more likely than not 
due to radiation therapy," the letter never discussed any 
gastroesophageal disorders and instead focused on the Veteran's 
heart disorders.  Accordingly, the April 2007 letter does not 
provide evidence that relates any gastroesophageal disorder to 
military service.

Of the remaining five reports, three of them, dated in June 2009, 
August 2009, and October 2009, stated that at least some of the 
Veteran's gastroesophageal disorders were related to radiation 
exposure.  However, all three of these reports made simple 
conclusory statements without providing any kind of reasoning or 
basis for their findings.  Accordingly, the Board assigns them 
low probative weight.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (stating that the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.); Sklar v. Brown, 5 Vet. App. 140 (1993) (stating that 
the probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the analytical findings, and the probative weight of a 
medical opinion may be reduced if the physician fails to explain 
the basis for an opinion.)

In contrast, the October 2008 VA stomach, duodenum, and 
peritoneal adhesions report stated that the Veteran's 
gastroesophageal disorders were not likely related to the 
Veteran's radiation treatment, and substantiated this opinion 
with a thorough discussion of the medical reasoning behind the 
opinion, including a review of medical literature.  Similarly, 
the August 2009 VA stomach, duodenum, and peritoneal adhesions 
examination report provided an extensive discussion of the issue, 
stating that several different factors each made it improbable 
that the Veteran's gastroesophageal disorders were related to the 
Veteran's radiation therapy, and that it was more likely that 
they were related to the Veteran's hiatal hernia.  In this 
regard, the Board notes that service connection is not currently 
in effect for a hiatal hernia, and there is no medical evidence 
of record that relates a hiatal hernia to military service.  
While the August 2009 examiner ultimately stated that a final 
opinion could not be provided without resort to speculation, the 
reasons and bases for this finding were very consistent with 
those given in October 2008.  Accordingly, while the August 2009 
report cannot be considered to provide an etiological opinion of 
its own, it corroborates the reasons and bases given for the 
October 2008 medical opinion.  As such, the Board assigns the 
October 2008 report high probative weight.

The evidence of record included medical literature, submitted by 
the Veteran, which discusses relationships between 
gastroesophageal disorders and radiation exposure.  However, none 
of these medical reports discuss the specific facts of the 
Veteran's case, nor are they cited in any medical opinion.  
Accordingly, they are not competent to provide evidence of a 
nexus between the Veteran's currently diagnosed gastroesophageal 
disorders and his military service.  See Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (finding that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does not 
provide competent evidence to establish a nexus between current 
disability and military service); Sacks v. West, 11 Vet. App. 
314, 316-17 (1998) (holding that a medical article or treatise 
can provide support for a claim, but must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of generic 
relationships).

Finally, the Veteran has made numerous statements regarding the 
history of his symptomatology and the etiology of his 
gastroesophageal disorders.  The Veteran's statements are 
competent and credible regarding the symptoms he experienced 
during military service and after separation from military 
service.  See Washington v. Nicholson, 21 Vet.App. 191, 195 
(2007) (holding that, "[a]s a layperson, an appellant is 
competent to provide information regarding visible, or otherwise 
observable, symptoms of disability").  The Board has considered 
this lay testimony of the Veteran's symptomatology, but awards it 
low probative weight, as there is no medical evidence of record 
that relates any currently diagnosed gastroesophageal disorder to 
military service on the basis of continuity of symptomatology.

In addition, the Veteran's statements are not competent to prove 
that his currently diagnosed gastroesophageal disorders are 
related to military service, to include as due to radiation 
therapy.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(noting that lay testimony is competent to establish observable 
symptomatology but not competent to establish medical etiology or 
render medical opinions).  Medical diagnosis and causation 
involve questions that are beyond the range of common experience 
and common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, the 
Veteran is not competent to make a determination that his 
currently diagnosed gastroesophageal disorders are related to 
military service, to include as due to radiation therapy.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the Board finds 
that the preponderance of the evidence of record does not show 
that the Veteran's currently diagnosed GERD with esophagus 
stricture is related to military service, to include as due to 
radiation therapy.  As such, service connection for GERD with 
esophagus stricture is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for a left wrist 
disorder, to include as secondary to service-connected coronary 
artery disease, is dismissed.

The claim of entitlement to service connection for hypertension, 
to include as secondary to service-connected coronary artery 
disease, is dismissed.

The claim of entitlement to an increased evaluation for service-
connected coronary artery disease, currently evaluated as 30 
percent disabling, is dismissed.

Service connection for gastroesophageal reflux disease with 
esophagus stricture is denied.



____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


